Title: To Thomas Jefferson from Elisha Jenkins, 4 June 1802
From: Jenkins, Elisha
To: Jefferson, Thomas


            SirAlbany 4 June 1802
            At the request of Mr Elkanah Watson of this City, I take the liberty to address you, upon the subject of an application he is about to make to the Government, in favor of Mr Simon Lynch, who he is desirous should be appointed to fill the Consulate of Nantes,—I have no personal knowledge of Mr Lynch but I am persuaded, from a long acquaintance with Mr. Watson, who was at the head of a respectable commercial establishment at Nantes, during the 2 or 3 last years of the American war, that he would recommend no Gentleman, for that station, but one in every respect competent in point of talents, and respectable, for charactar—
            With due respect and consideration I am Sir, Your Obedt. Hble Serv.
            Elisha Jenkins
          